Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a transseptal delivery system, comprising: a replacement heart valve; a plurality of tubular restraining shafts sized for radially restraining the replacement heart valve in a radially compressed configuration; an inner shaft located within the plurality of tubular restraining shafts, the inner shaft having a retention member distal end portion thereof, the retention member shaped to releasably engage portions of the replacement heart valve; a spring located within a tubular distal section of one of the plurality of tubular restraining shafts, wherein a proximal end of the spring is attached to the one of the plurality of tubular restraining shafts, and wherein a distal end of the spring is attached to a cover configured to at least partially surround the retention member; a nosecone shaft located within a lumen of the inner shaft; and a nosecone attached to a distal end portion of the nosecone shaft; wherein the second end of the replacement heart valve comprises struts having locking tabs, wherein the retention member is configured to releasably receive the locking tab. US 2009/0287290 discloses a heart valve delivery system a plurality of tubular restraints (fig. 3, element 28; fig. 5, element 64); a retention member (fig. 6, element 56) positioned on an inner shaft (shaft over which element 64 is mounted); a spring (fig. 11, element 98); and a nosecone and nosecone shaft (see fig. 10). No reasonable combination could be found to modify the device with a cover configured to surround the retention member or to place the spring between a tubular restraining shaft and the cover.


Response to Arguments
Applicant’s arguments, see page 7, filed 17 November 2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejections of claims 1-15 and 17-20 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/C.M.W/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771